DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 06/09/2022 has been entered. Claims 8, 11, 24 and 27 has been cancelled. Claims 1-3, 5-7, 9-10, 12-13, 14, 16-23, 25, 26, 28 and 29 have been amended. Applicant added new claims 30-36. Therefore, claims 1-7,9-10,12-23,25-26 and 28-36 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. 

Claim Objections
Claims 14 and 34 are objected to because of the following informalities:  
Claim 14, line 21 recites “the first leg”; examiner recommends specifying that it is the “first front leg”. The same issue applies to line 2 of claim 34. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12, 13 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wing, US (0438459) in view of Shaw, US (992915).
In regards to claim 1 Wing discloses:
A ladder (shown in figs. 1 & 2), comprising: 
two front legs (double legs 1-1) comprising a first front leg (right hand side double leg 1) and a second front leg (left hand side double leg 1), each front leg comprising a length (length of 1); 
a plurality of rungs (2s) spaced along the length of the two front legs and separating the two front legs (fig. 1), each rung comprising a first end and a second end (each end at a respective leg 1) and having the first end of the rung connected to the first front leg and the second end of the rung connected to the second front leg (fig. 1); 
two rear legs (3s) comprising a first rear leg (right hand side 3) and a second rear leg (left hand side 3), the first rear leg being hingeably coupled to the first front leg (at least indirectly via right hand side 4), and the second rear leg being hingeably coupled to the second front leg (at least indirectly via left hand side 4); and 
a slider spreader (5) comprising a base (see annotated drawings), and a track (see annotated drawings), and a handle (see annotated drawings), the track coupled to and extending away from the base (the base and track being integral in the same manner of the current invention), the base rotatably coupled to the first front leg (at pivot 9; see excerpt below; LL 60-73), and the track slidably coupled to the first rear leg (via projection 7), and the handle coupled to the base (fig. 1).


    PNG
    media_image1.png
    426
    680
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    670
    610
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    880
    732
    media_image3.png
    Greyscale
	

    PNG
    media_image4.png
    473
    528
    media_image4.png
    Greyscale

	In regards to claim 1 Wing does not disclose the handle coupled to and extending away from the base in a plane that is different from a plane in which the base and the track are disposed.
	However, Shaw teaches handle (E; see annotated drawings) coupled to and extending away from the base (f, f’’; see annotated drawings) in a plane that is different from a plane in which the base and the track are disposed (as shown in annotated drawings below the handle plane sits parallel to an offset from the plane equivalent to the plane of the base).

    PNG
    media_image5.png
    691
    505
    media_image5.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the handle taught by Shaw onto the base of Wing for its predictable purpose of providing handling means for the user where the user would avoid having his hand/fingers caught between the ladder’s rails/legs when the ladder closes.
In regards to claim 2 a first pin (9) that rotatably couples the base to the first front leg (as shown in figs. 1 & 2); and a second pin (7) that slidably couples the track to the first rear leg (as shown in figs. 1 & 2).
In regards to claim 3 Wing discloses the base comprising an aperture (through which 9 passes) therein, wherein the base is rotatably coupled to the first front leg via the aperture (via pivot 9) in the base.
In regards to claim 4 Wing discloses the aperture located toward a first end of the base (see annotated drawings), and the track connecting to the base toward a second end of the base (see annotated drawings) that is opposed to the first end of the base.

    PNG
    media_image6.png
    660
    614
    media_image6.png
    Greyscale

In regards to claim 5 Wing discloses a slot (6) therein, wherein the track is slidably coupled to the first rear leg via the slot in the track (figs. 1 & 2; and see highlighted excerpt above; LL 60-73).
In regards to claim 6 Wing discloses the slot extending along at least a portion of a length of the track in a direction that is parallel to an edge (upper edge) of the track (figs. 1 & 2).
In regards to claim 7 Wing discloses the slot extending along a length of the track in a direction that is offset from parallel to an edge (10) of the track (where the length of the horizontal portion of the slot extends horizontal while edge 10 extends vertically as shown in fig. 1).
In regards to claim 9 Wing discloses the slot comprising a latch portion (8 being an extension of 6 as shown in fig. 2) disposed at an end (right hand side end; fig. 1) of the slot that is opposite the base, the latch portion comprising an extension of the slot in a direction that is orthogonal to the slot (as shown in figs. 1 & 2).
	In regards to claim 12 Shaw teaches wherein the handle extends orthogonally away from the base (see annotated drawings).

    PNG
    media_image7.png
    342
    408
    media_image7.png
    Greyscale

	In regards to claim 13, it would have been an obvious matter of design choice the use of a one-piece construction instead of several/separate elements since such a modification would be merely a matter of obvious engineering choice and would have been generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant or yielded unpredictable results. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to make the handle of Shaw integral with the base and track of Wing which are already integral; for the predicable result of maintaining a sturdy slider device where wear and tear caused by multiple parts moving with respect to each other is avoided. 
	In regards to claim 32 Wing discloses when the ladder is in a closed position (position in fig. 2) and standing vertically, the first pin (9) is disposed on the first front leg in a horizontal relationship to the second pin (7) disposed on the first rear leg (both pins being horizontal).

	Claims 14-17, 19 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wing, US (0438459) in view of Shaw, US (992915).
	In regards to claim 14 Wing discloses:
A ladder (shown in figs. 1 & 2), comprising: 
two front legs (double legs 1-1) comprising a first front leg (right hand side double leg 1) and a second front leg (left hand side double leg 1), each front leg comprising a length (length of 1); 
a plurality of rungs (2s) spaced along the length of the two front legs and separating the two front legs (fig. 1), each rung comprising a first end and a second end (each end at a respective leg 1) and having the first end of the rung connected to the first front leg and the second end of the rung connected to the second front leg (fig. 1); 
two rear legs (3s) comprising a first rear leg (right hand side 3) and a second rear leg (left hand side 3), the first rear leg being hingeably coupled to the first front leg (at least indirectly via right hand side 4), and the second rear leg being hingeably coupled to the second front leg (at least indirectly via left hand side 4); and 
a slider spreader (5) comprising a first elongated portion (see annotated drawings), and a second elongated portion (see annotated drawings), and a handle (see annotated drawings), the second elongated portion coupled to and extending away from the first elongated portion (figs. 1, 2), the first elongated portion comprising an aperture (through which 9 passes) therein, the second elongated portion comprising a slot (6) that extends along at least a portion of a length of the second elongated portion and into the first elongated portion (fig. 1),; a first attachment mechanism (9) positioned in the aperture of the first elongated portion of the slider spreader and coupled to the first leg of the ladder to rotatably attach the first elongated portion of the slider spreader to the first front leg of the ladder (see excerpt below; LL 60-73); and a second attachment mechanism (7) positioned in the slot of the second elongated portion of the slider spreader and coupled to the first rear leg of the ladder to slidably attach the second elongated portion of the slider spreader to the first rear leg of the ladder (figs. 1 & 2).

    PNG
    media_image8.png
    646
    608
    media_image8.png
    Greyscale


    PNG
    media_image1.png
    426
    680
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    473
    528
    media_image4.png
    Greyscale


    PNG
    media_image3.png
    880
    732
    media_image3.png
    Greyscale

In regards to claim 14 Wing does not disclose the handle coupled to and extending away from the first elongated portion in a plane that is different from a plane in which the first elongated portion and the second elongated portion are disposed.
	However, Shaw teaches the handle (E; see annotated drawings) coupled to and extending away from the first elongated portion (f, f’’; see annotated drawings) in a plane that is different from a plane in which the first elongated portion and the second elongated portion are disposed (as shown in annotated drawings below the handle plane sits parallel to an offset from the plane equivalent to the plane of the first and second elongate portions).

    PNG
    media_image9.png
    691
    525
    media_image9.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the handle taught by Shaw onto the second elongate portion of Wing for its predictable purpose of providing handling means for the user where the user would avoid having his hand/fingers caught between the ladder’s rails/legs when the ladder closes.
In regards to claim 15 Wing discloses the aperture of the first elongated portion being located toward a first end of the first elongated portion (see annotated drawings above for first end), and the slot of the second elongated portion extending into the first elongated portion toward a second end of the first elongated portion that is opposed to the first end of the first elongated portion (see annotated drawings above for second end).
In regards to claim 16 Wing discloses the slot extends along at least a portion of the length of the second elongated portion in a direction that is offset from parallel to an edge (upper edge) of the second elongated portion (figs. 1 & 2).
In regards to claim 17 Wing discloses the slot comprising a latching opening (8; in the same manner as in the current invention; except below; LL 64-66) disposed at an end of the slot that is opposite the first elongated portion, the latching opening extending away from the slot in a direction that is orthogonal to the slot (length of 8 perpendicular to slot 6 on the track).

    PNG
    media_image10.png
    72
    567
    media_image10.png
    Greyscale

In regards to claim 19 Shaw teaches the handle extends orthogonally away from the first elongated portion (see annotated drawings).

    PNG
    media_image11.png
    310
    358
    media_image11.png
    Greyscale

In regards to claim 35 Wing discloses when the ladder is in a closed position (position in fig. 2) and standing vertically, the first pin (9) is disposed on the first front leg in a horizontal relationship to the second pin (7) disposed on the first rear leg (both pins being horizontal).

Claims 20-23, 25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wing, US (0438459) in view of Shaw, US (992915).
	In regards to claim 20 Wing discloses:
	A slider spreader (shown in figs. 1 & 2) for ladders, comprising: 	
a base (see annotated drawings) comprising an aperture (through which 9 passes) therein; a track (see annotated drawings) coupled to and extending away from the base and comprising a slot (6) therein; a first pin (9) that rotatably couples to the aperture in the base; and a second pin (7) that slidably couples to the slot in the track, and a handle coupled to and extending away from the base in a plane that is different from a plane in which the base and the track are disposed.

    PNG
    media_image2.png
    670
    610
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    880
    732
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    473
    528
    media_image4.png
    Greyscale

In regards to claim 20 Wing does not disclose the handle coupled to and extending away from the base in a plane that is different from a plane in which the base and the track are disposed.
	However, Shaw teaches handle (E; see annotated drawings) coupled to and extending away from the base (f, f’’; see annotated drawings) in a plane that is different from a plane in which the base and the track are disposed (as shown in annotated drawings below the handle plane sits parallel to an offset from the plane equivalent to the plane of the base).

    PNG
    media_image5.png
    691
    505
    media_image5.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the handle taught by Shaw onto the base of Wing for its predictable purpose of providing handling means for the user where the user would avoid having his hand/fingers caught between the ladder’s rails/legs when the ladder closes.
In regards to claim 21 Wing discloses the aperture located toward a first end of the base (see annotated drawings), and the track connecting to the base toward a second end of the base (see annotated drawings) that is opposed to the first end of the base.

    PNG
    media_image6.png
    660
    614
    media_image6.png
    Greyscale

In regards to claim 22 Wing discloses the slot extending along at least a portion of a length of the track in a direction that is parallel to an edge (upper edge) of the track (figs. 1 & 2).
In regards to claim 23 Wing discloses the slot extending along a length of the track in a direction that is offset from parallel to an edge (10) of the track (where the length of the horizontal portion of the slot extends horizontal while edge 10 extends vertically as shown in fig. 1).
In regards to claim 25 Wing discloses the slot comprising a latch portion (8 being an extension of 6 as shown in fig. 2) disposed at an end (right hand side end; fig. 1) of the slot that is opposite the base, the latch portion comprising an extension of the slot in a direction that is orthogonal to the slot (as shown in figs. 1 & 2).
In regards to claim 28 Shaw teaches wherein the handle extends orthogonally away from the base (see annotated drawings).

    PNG
    media_image7.png
    342
    408
    media_image7.png
    Greyscale

In regards to claim 29, it would have been an obvious matter of design choice the use of a one-piece construction instead of several/separate elements since such a modification would be merely a matter of obvious engineering choice and would have been generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant or yielded unpredictable results. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to make the handle of Shaw integral with the base and track of Wing which are already integral; for the predicable result of maintaining a sturdy slider device where wear and tear caused by multiple parts moving with respect to each other is avoided.
	
Allowable Subject Matter
Claims 10, 18, 26, 30, 31, 33, 34 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 06/09/2022 have been considered but are moot in light of the newly introduced teaching reference Shaw, US (992915) which teaches handle (E; see annotated drawings) coupled to and extending away from the base (f, f’’; see annotated drawings) in a plane that is different from a plane in which the base and the track are disposed (as shown in annotated drawings below the handle plane sits parallel to an offset from the plane equivalent to the plane of the base).

    PNG
    media_image5.png
    691
    505
    media_image5.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634